11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Lanny Marvin Bush,                            * From the 42nd District
                                                Court of Coleman County,
                                                Trial Court No. 2602.

Vs. No. 11-14-00129-CR                        * August 11, 2016

The State of Texas,                           * Memorandum Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the judgment of conviction for capital murder, and we
remand this cause to the trial court to reform the judgment to reflect a conviction
for the offense of murder and to conduct a new trial as to punishment only.